Citation Nr: 1615418	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  08-00 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity, prior to July 14, 2012.  

2.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity, effective July 14, 2012.  

3.  Entitlement to a total rating due to individual unemployability caused by service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1966.

This case was previously before the Board of Veterans' Appeals (Board) in September 2011, when it was remanded for further development.  Following the requested development, the rating agency raised the rating for the Veteran's peripheral neuropathy of the right lower extremity from 10 percent to 20 percent, effective July 14, 2012.  The rating agency confirmed and continued the denial of entitlement to a TDIU.  Thereafter, the case was returned to the Board for further appellate action.

In January 2011, the Veteran had a hearing at the Waco Regional Office before the Acting Veterans Law Judge whose signature appears at the end of this decision.  The Acting Veterans Law Judge explained the issues fully and suggested the submission of evidence that the Veteran may have overlooked and that would be advantageous to his claim.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The conduct of the hearing was, therefore, performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2) (2015).  Accordingly, there is no prejudice to the Veteran's claim as a result of the conduct of that hearing.  Bryant, 23 Vet. App. At 498 (citing 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696 (2009)).  



FINDINGS OF FACT

1.  Prior to July 14, 2012, the Veteran's peripheral neuropathy of the right lower extremity was productive of no more than mild impairment.  

2.  Since July 14, 2012, the Veteran's peripheral neuropathy of the right lower extremity has been productive of moderate impairment.  

3.  The Veteran has a combined rating of 90 percent due to the following service-connected disabilities:  posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling; diabetes mellitus, evaluated as 20 percent disabling; peripheral neuropathy of the right left lower extremities, each evaluated as 20 percent disabling; and erectile dysfunction, evaluated as noncompensable.   

4.  The Veteran has one year of college education and supervisory work experience as a master upholsterer as well as experience in plumbing and electrical work.

5.  The Veteran's service-connected disorders do not preclude him from securing and following a substantially gainful occupation consistent with his education and work experience.  


CONCLUSIONS OF LAW

1.  Prior to July 14, 2012, the criteria were not met for a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2015).  

2.  Since July 14, 2012, the criteria have not been met for a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2015).  

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.341, 4.16, 4.18 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's Duty to Notify and Assist

Upon receipt of a substantially complete application, the VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If the VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter, dated in April 2008.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the Supplemental Statement of the Case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any unobtained, relevant, available evidence, and in January 2015, he stated that he had no additional evidence to submit.  Furthermore, the VA has obtained an adequate examination for his claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Factual Background

VA treatment records, dated in February 2007, show that the Veteran was treated for paresthesia of hands and feet and for weakness, particularly of the lower extremities.  He also reported that his legs felt "heavy" after standing or walking.  The impression was that he definitely had osteoarthritic changes of the hands and likely carpal tunnel syndrome.  It was noted that diabetic cheiroarthropathy was also likely.  The history of "leg heaviness" was a concern for possible spinal stenosis.  

In March 2007, the Veteran was treated by the VA Physical Medicine and Rehabilitation Service for complaints of hand weakness and pain.  X-rays revealed mild to moderate degenerative joint disease (DJD) of both hands.  

During VA treatment in April 2007, the Veteran reported that he had worked as a master upholsterer for various companies and had also done electrical work, and plumbing.  It was noted that he had not worked in 3 years.  He stated the company he worked for had been sold to investors and that his department had been phased out.  A neurologic examination revealed that the strength in his right lower extremity was 4 except for his extensor hallucis longus which was 4-.  His muscle bulk and tone was normal, and his reflexes within normal limits at 2+ on his right lower extremity.  He demonstrated a slow, wide based gait, and left-sided limp.  He used single point cane.  X-rays revealed mild-to-moderate DJD of the fingers, mild DJD of the wrists, moderate DJD of the lumbosacral spine, and moderate to severe degenerative disc disease at L3-L4.  An EMG and nerve conduction studies were consistent with an acute, mild, axonal left mid-to-lower radiculopathy.  

In May 2007, the Veteran was examined by the VA to determine the severity of his diabetes mellitus.  He appeared to be in some distress because of his inability to walk due to left leg pain.  He walked with a cane.  He found it difficult to get up and down off the examination table without assistance, because the left leg was weak.

On examination, the Veteran had a marked decrease in hip flexures 3 out of 5, ankle flexures 3 out of 5, hip extenders 3 out of 5, and ankle extenders 3 out of 5.  He also had diminished light touch on the inside of his inter aspect of left lower leg and on the left anterior thigh.  His reflexes were 2+ and equal.  His ankle jerks were diminished symmetrically.  He limped on his left leg.  

Following the examination, the examiner opined that the Veteran's sensory neuropathy of both feet was minimal and more likely than not related to diabetes.  The peripheral neuropathy in his right upper extremity was reportedly carpal-tunnel syndrome and was unrelated to his diabetes.

In June 2007, the Veteran was treated for radiating low back pain. An MRI revealed multi-level degenerative disc disease.  The Veteran's lower extremity strength was normal at 5/5.  In July 2007, the Veteran requested a walker due to thoracic or lumbosacral neuritis or radiculitis, manifested by L leg numbness and pain.  During treatment in October 2007, an EMG reportedly showed left lower extremity radiculopathy.  In consultations with the VA Physical Medicine and Rehabilitation Service in October and November 2007, the Veteran walked with an atalgic gait favoring his left side, and he walked with a cane.  

In October 2007, the Veteran was examined by the VA to determine the severity of his peripheral neuropathy of the lower extremities.  He complained that for the past couple years, he had experienced numbness and pain, or tingling and pain in the toes of the left foot.  He also had radicular pain in that leg.  He had noticed that he did not pick up his left first, second, or third toes well.  He reportedly had no numbness or tingling in the hands or the right foot and noticed no weakness in the right leg or right arm.  

On examination, the Veteran's gait was normal. His deep tendon reflexes were 1+ at the knees and 2+ at the ankles.  The sensory examination in the right foot was intact.  There was no deformity in either foot.  The pedal pulses are palpable, and there were no callouses, muscle atrophy, or deformity.  The diagnosis was lumbar radiculopathy due to degenerative disc disease with residual numbness of the first 3 toes of the left foot and weakness of the extensor hallucis longus on the left foot.  There was no diagnosis with respect to the right foot.  The examiner commented that there was no evidence of diabetic peripheral neuropathy on the examination.

In May 2009, the Veteran was examined by the VA to determine the severity of his service-connected peripheral neuropathy of the lower extremities and his PTSD.  The Veteran reported three year history of symptoms of neuropathy.  He began noticing that his feet were cold, as and that he had some numbness and tingling.  He stated that those symptoms were constant and had persisted with little change since that time.   There were no reported precipitating, aggravating or alleviating factors, and he was not taking any medication.  The Veteran stated that he could not walk very far and that his legs felt heavy.  The examiner reported that the Veteran had been followed by the VA for known lumbar radiculopathy.  The examiner also reported that the Veteran was retired but that his neuropathy was not his reason for retirement.  It was noted that the Veteran's daily activities were limited by not being able to walk very far.  

On examination, the Veteran was alert and oriented.  His memory appeared to be intact.  His gait was mildly antalgic.  His coordination was normal.  His deep tendon reflexes are 1+ and equal bilaterally except for an absent ankle jerk, bilaterally.  The Veteran reported decreased vibratory and pinprick sensation over the feet and ankles, bilaterally.  The motor examination was reportedly unreliable secondary to inadequate effort.  

The Veteran said that he was licensed as a master upholsterer and that he had worked consistently in the field until he was let go due to health problems in 2001.  He said that he had high cholesterol, diabetes mellitus, arthritis, high blood pressure, and episodes of incontinence.  He stated that he had been called into the conference room of his employer and told that he was being let go due to his physical problems.  

With respect to PTSD, it was noted that a mental health history had been conducted in February 2007.  The Veteran had been diagnosed with PTSD and major depressive disorder and had been assessed a GAF of 50.  When asked whether his PTSD symptoms interfered with his ability to work, the Veteran stated that there was interference when he had to work with Vietnamese people.  The Veteran's information suggested he had occasional problems in the workplace due to PTSD symptoms.  At that time, he was not working due to physical disabilities.

On VA Form 21-8940, dated in July 2009, the Veteran filed a claim for a TDIU.  He stated that he had left his job as an upholstery supervisor due to disability caused by his PTSD and diabetes mellitus.  

In October 2009, the VA examiner noted that he had examined the Veteran in May 2009.  The examiner stated that the Veteran's PTSD symptoms had created occasional problems in the workplace due to a few isolated flashbacks, but that otherwise, his work history had been stable until his physical health had begun to deteriorate.  Therefore, the VA examiner opined that the Veteran was not unemployable due to PTSD or other mental health issues.  

In October 2009, the Veteran was examined by the VA to determine, in part, whether he was unemployable due to his service-connected disabilities.  It was noted that from 1989 to 2003, he had been the supervisor of an upholstery department at a manufacturer of custom-built furniture.  He had reportedly quit after closure of his department, when the company was sold to a different owner.  The Veteran stated that the main reasons he could no longer work were arthritis in his hands and legs and incontinence problems.  He stated that arthritis in his hands, elbows, legs, and back was not service-connected.  The examiner opined that arthritis of the low back would contribute to the Veteran's unemployability as would peripheral neuropathy of the upper extremities and carpal tunnel syndrome.  The Veteran stated that it was particularly troublesome to be on his feet for both his radiating back pain and the peripheral neuropathy in his feet.  

Following the examination, the examiner opined that the predominant cause of the Veteran's unemployability was his problem with osteoarthritis.  The examiner stated that the Veteran would have some difficulty performing his lifelong vocation of being an upholstery worker with his non-service connected upper extremity carpal tunnel syndrome difficulties.  The VA examiner noted that the Veteran should be able to perform a supervisory sedentary position but that he would not be a candidate for retraining.  

During a VA neurologic examination on July 14, 2012, the Veteran reported worsening symptoms of shooting pain down his right leg behind his knee.  The diagnosis was peripheral neuropathy of both lower extremities.  The Veteran stated that the knee gave way at times, causing him to fall.  On examination, the Veteran reported moderate, intermittent, dull pain in his right lower extremity. He denied paresthesia, dysesthesias, or numbness of the right lower extremity.  His sensation was normal, but his reflexes were reportedly absent.  Following the examination, the VA examiner opined that the peripheral neuropathy of the Veteran's right lower extremity did not affect his work.  The examiner noted that the Veteran walked with an antalgic gait, favoring his right side, and that those problems were due to his back disorder.  He did not use any assistive devices.  

In August 2012, the Veteran had a consultation with the VA Physical Medicine and Rehabilitation Service.  The strength in his right lower extremity was reduced in several areas:  Hip flexion was level 3; knee extension was 4+; knee flexion was 4-, and the Veteran reported decreased sensation in his toes.  The Veteran underwent EMG and nerve conduction studies.  The study was abnormal.  There was electrodiagnostic evidence of a moderate, chronic, and ongoing, radiculopathy of the upper lumbar region on the right.  There was no electrodiagnostic evidence of an acute radiculopathy on the left side.  There was no electrodiagnostic evidence of a tibial, peroneal, or sural mononeuropathy bilaterally.  

During VA treatment in May 2013, a diabetic foot examination, which included a visual inspection, pedal pulses, and a sensory examination, was normal.  

In May 2014, the Veteran was examined by the VA to determine the severity of the peripheral neuropathy of his right lower extremity and to determine whether his service-connected disabilities, alone, precluded him from securing or following a substantially gainful occupation.  During a neurologic examination, the diagnosis was diabetic peripheral neuropathy of both lower extremities.  The Veteran complained of pain radiating down right leg behind right knee which was reportedly worse.  The Veteran stated that at times, his right leg gave way causing him to fall.  

The examiner stated that the Veteran's symptoms consisted of moderate intermittent pain, moderate paresthesia or dysesthesias, and moderate numbness.  His lower extremity strength was normal at 5/5, bilaterally, and there was no evidence of muscle atrophy of disuse.  His reflexes were decreased at 1+ in both upper and lower extremities.  The sensation was decreased in his feet and toes but normal in his knee, thigh, ankle, and lower leg.  There were no trophic changes due to peripheral neuropathy.  The examiner found that the right lower extremity peripheral neuropathy was productive of moderate incomplete paralysis of the sciatic nerve.  The femoral nerve was found to be normal.  An EMG was abnormal and confirmed the presence of thoracic or lumbar radiculitis.  
In May 2014, the Veteran was examined by the VA to determine the extent of his service-connected PTSD.  The examiner found it productive of occupational and social impairment with reduced reliability and productivity: The examiner assigned a GAF of 48.  A GAF of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.; see Richard v. Brown, 9 Vet. App. 266, 267 (1996)).  No change, occupational and educational history.  He was not employed and was last employed as a master- upholsterer in 2003.  He cited increased physical disability due to diabetes causing him to be unable to perform the physical requirements of the job.  Based upon reports in the Veteran's mental health records his PTSD symptoms would most likely impact his ability to work within close proximity of Vietnamese people or those he perceived to have the same appearance.  The Veteran's PTSD does not limit sedentary employment or employment where he could work autonomously with, limited interpersonal interaction.  

Analysis

Peripheral Neuropathy

During his January 2011 hearing, the Veteran testified that the ratings in effect before and after July 14, 2012 did not adequately reflect the severity of his service-connected peripheral neuropathy of the right lower extremity.  Therefore, he maintained that increased ratings are warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  Accordingly, the appeal will be denied.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1 (2015).  
The peripheral neuropathy of the Veteran's right lower extremity is rated in accordance with 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).  A 10 percent rating is warranted for mild, incomplete paralysis of the sciatic nerve; and a 20 percent rating is warranted for moderate incomplete paralysis.  A 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although the recorded history of a disability is for consideration in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2 (2015); Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The evidence shows that the peripheral neuropathy in the Veteran's right lower extremity was manifested primarily by complaints or intermittent pain and numbness and tingling.  However, prior to July 14, 2012, none of the examiners or health care providers found it to be more than mild in degree.  For example, in May 2007, the treating physician found the Veteran's neuropathy to be minimal; and following the October 2007 VA examination, the examiner found no evidence of diabetic peripheral neuropathy.  At that time, electrodiagnostic testing was consistent with lumbar radiculopathy.  In any event, prior to July 14, 2012, was negative for any findings that the Veteran's peripheral neuropathy of the right lower extremity met or more nearly approximated any more than mild incomplete paralysis.  Such findings were contemplated by the 10 percent rating then in effect.  Accordingly, that rating is confirmed and continued, and the appeal is denied.  

Effective July 14, 2012, the Veteran's peripheral neuropathy was found to be productive of moderate incomplete paralysis.  The VA health care professional who examined the Veteran on July 14, 2012 and again in May 2014 found the Veteran's symptoms consistent with that degree of severity.  Other than the Veteran's unsubstantiated contentions, there is no competent evidence to the contrary.  In addition, electrodiagnostic testing in August 2012 found that the pain down the Veteran's right lower extremity was consistent with thoracic/lumbar radiculopathy rather than peripheral neuropathy.  In fact, the electrodiagnostic testing was negative for peroneal neuropathy.  

In light of the foregoing, the Board finds that since July 14, 2012, the preponderance of the evidence has been against the Veteran's claim for an increased rating for peripheral neuropathy of the right lower extremity.  The Veteran does not meet or more nearly approximate the criteria for a rating in excess of the currently assigned 20 percent.  Accordingly, that rating is confirmed and continued, and the appeal is denied.  

In arriving at these decisions, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected peripheral neuropathy of the right lower extremity.  38 C.F.R. § 3.321(b)(1) (2015).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114 (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

The first Thun element is not satisfied here.  The Veteran's service-connected peripheral neuropathy has been found to be productive of no more than mild incomplete paralysis prior to July 14, 2012 and no more than moderate incomplete paralysis thereafter.  38 C.F.R. § 4.124, Diagnostic Code 8520 (2015).  His complaints and neurologic manifestations have been thoroughly considered during his VA treatment and multiple examinations.  In addition, electrodiagnostic testing has been performed on several occasions.  After reviewing the associated evidence, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  There is nothing exceptional or unusual about the Veteran's peripheral neuropathy of the right lower extremity reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Therefore, he does not meet the criteria for referral to the Director of the VA Compensation and Pension Service.  Because the Veteran must meet all of the Thun criteria for referral, the Board does not need to reach the additional criteria.  

The TDIU

During his January 2011 hearing, the Veteran argued that his service-connected disabilities, by themselves, precluded him from securing or following a substantially gainful occupation.  Therefore, he maintained that a TDIU was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

To establish TDIU, there must be impairment so severe that it is impossible to follow a substantially gainful occupation.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  

For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015). 

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned.  If there is only one service-connected disability, this disability must be rated at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  A total disability rating may also be assigned on an extra-schedular basis, for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  38 C.F.R. § 4.16(b) (2015).

The Veteran has a combined rating of 90 percent due to the following service-connected disabilities:  PTSD, evaluated as 70 percent disabling; diabetes mellitus, evaluated as 20 percent disabling; peripheral neuropathy of the right left lower extremities, each evaluated as 20 percent disabling; and erectile dysfunction, evaluated as noncompensable.  Those percentages clearly meet the percentage rating criteria for consideration of a TDIU.  38 C.F.R. § 4.16(a) (2015).  The salient question, then, is whether the Veteran is unemployable due solely to his service-connected disabilities.  

Although the Veteran states that he is no longer able to perform work as a master upholsterer due to his multiple service-connected disabilities, the preponderance of the evidence is against such a finding.  The evidence most proximate to the time the Veteran stopped working, i.e., the report of his April 2007 VA treatment, shows that he stopped working when the company he worked for was sold and his department was phased out.  More recent evidence tends to support that scenario.  While the evidence shows that he is no longer physically able to perform that work, his physical limitations are, primarily, the result of diminished hand strength associated with arthritis and carpal tunnel syndrome.  Service connection has not been established for either of those disorders.  

Other than the Veteran's unsubstantiated report, there is no competent evidence that his service-connected disorders, by themselves, preclude him from securing or following a substantially gainful occupation.  During his January 2011 hearing, he acknowledged that no health care provider would provide a statement in that regard.  In October 2009, a VA psychiatric examiner stated that the Veteran's PTSD symptoms had created occasional problems in the workplace due to a few isolated flashbacks, but that otherwise, his work history had been stable until his physical health had begun to deteriorate.  Therefore, the VA examiner opined that the Veteran was not unemployable due to PTSD or other mental health issues.  In May 2014, a different VA psychiatric examiner essentially concurred that the Veteran was not unemployable due to his PTSD.  
Following the May 2014 examination, the VA examiner did assign the Veteran a GAF of 48 for his service-connected PTSD under the Diagnostic and Statistical Manual for Mental Disorders 32 (4th ed. 1994) (DSM-IV) then in effect.  Such a GAF was indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Richard v. Brown, 9 Vet. App. 266, 267 (1996)).  However, the examiner found, specifically, that the PTSD would not preclude the Veteran from securing or following more autonomous forms of sedentary employment.  The Board finds this probative, particularly when considering the Veteran's extensive supervisory experience.  

In light of the foregoing discussion, the Board finds that the preponderance of the evidence is against the Veteran's claim that he is unemployable due solely to his service-connected disabilities.  Therefore, he does not meet the criteria for a TDIU, and the appeal is denied.  


ORDER

A rating in excess of 10 percent for peripheral neuropathy of the right lower extremity, prior to July 14, 2012, is denied.  

A rating in excess of 20 percent for peripheral neuropathy of the right lower extremity, effective July 14, 2012, is denied.  

Entitlement to a TDIU is denied.  


____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


